The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2015

                                       No. 04-15-00299-CR

                                    Louis Leo CHRISTINA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4887
                              Jefferson Moore, Judge Presiding

                                         ORDER
        On July 10, 2015, the court reporter responsible for preparing the reporter’s record in this
appeal filed a notification of late record, stating that the appellant had failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. On July 13, 2015, we ordered the
appellant to provide written proof that the reporter’s fee had been paid or that arrangements had
been made to pay the reporter’s fee. On July 23, 2015, the appellant notified this court in writing
that the reporter’s fee had been paid in full on July 15, 2015. On July 25, 2015, the court reporter
confirmed receipt of this payment.

       It is therefore ORDERED that the court reporter file the reporter’s record in this appeal
on or before August 26, 2015.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court